Citation Nr: 1703128	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO. 12-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, diagnosed as polyneuropathy, to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	C.H. Thornton, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In August 2013, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. The Veterans Law Judge who presided over the hearing has since retired, and the Veteran, therefore, is entitled to another hearing before the Board. See 38 C.F.R. § 20.707. The Veteran has not been provided notification that the presiding Veterans Law Judge had retired nor been provided an opportunity to request a new hearing. However, as the decision below grants service connection for peripheral neuropathy, the Board finds no prejudice in proceeding with the issuance of a decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In February 2013 and January 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has a current disability manifested by bilateral upper and lower extremity peripheral neuropathy, diagnosed as polyneuropathy. 

2. The Veteran's peripheral neuropathy disability is etiologically related to his active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral upper and lower extremity peripheral neuropathy have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The appeal has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard, 4 Vet. App. at 394.

Service Connection for Peripheral Neuropathy

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Any veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. The list of diseases that are deemed associated with herbicide exposure includes early-onset peripheral neuropathy. However, for the presumptive service connection provisions to apply, early-onset peripheral neuropathy must manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active service. See 38 C.F.R. § 3.307(a)(6)(ii). 

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. See 78 Fed. Reg. 173, 54763 (September 6, 2013). The amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure. However, the revised provisions did not change the requirement that peripheral neuropathy must have become manifest to a compensable degree within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

However, the United Stated Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'g in part Combee v. Principi, 4 Vet. App. 78 (1993). Therefore, the Board must not only determine whether a veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. 
§ 3.309(e), but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). This determination may include actual exposure to herbicides as opposed to presumed exposure.

Service records reflect that the Veteran served in the Republic of Vietnam between December 1967 and December 1968. He was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal. The Veteran is, therefore, presumed to have been exposed to herbicides. 

The Veteran has a current disability manifested by bilateral upper and lower extremity peripheral neuropathy. Upon VA examination in May 2016, the Veteran reported pain, numbness, and tingling in all four extremities resulting in decreased functional use of the arms and legs. Following examination, the VA examiner diagnosed bilateral sensory-motor peripheral neuropathy affecting all four extremities. 

After a review of all the lay and medical evidence, the evidence supports a finding that the Veteran's peripheral neuropathy of all four extremities is etiologically related to his service. 
 	
A February 2009 VA treatment record reflects that the Veteran sought treatment for bilateral hand numbness, concerned that it might be due to exposure to Agent Orange. The VA physician noted evidence of symmetric polyneuropathy upon examination and ordered several diagnostic tests. See also May 2009 VA Treatment Record. 

A June 2009 VA nerve conduction study report reflects bilateral carpal tunnel syndrome; left median, left ulnar, left peroneal, and left sural neuropathies, described as multifocal peripheral neuropathy; and multilevel cervical radiculopathy. 

Subsequent VA treatment records dated through May 2013 contain several notations of the Veteran's continued contention that his peripheral neuropathy is due to exposure to Agent Orange. See e.g., September 2011 VA Treatment Record; October 2012 VA Treatment Record; May 2013 VA Treatment Record. In VA treatment records dated between March 2010 and March 2011, the VA physician indicated that the Veteran's polyneuropathy was "secondary to Agent Orange exposure." There is no indication in these records whether these notations reflect the physician's opinions or are recitations of the statements of the Veteran. 

A March 2010 private treatment record reflects that the Veteran reported right hand numbness and right arm symptoms. The private physician indicated that he discussed with the Veteran "extensively about the potential role of his exposure to Agent Orange during the Vietnam War and his extensive neuropathies." The physician added that he thought "they may be related, but [he] cannot prove" a connection. 

In an April 2013 statement, the Veteran reported experiencing tingling in his arms and hands beginning in 1969. The Veteran stated that he reported these symptoms upon examination following an automobile accident a few months later. The Veteran reported that the physician found nothing wrong, and attributed the Veteran's then-current symptoms to the automobile accident. 

During the August 2013 Board hearing, the Veteran testified that he began to experience tingling in both hands and both feet beginning in 1969. The Veteran further testified that he continued to have symptoms, which progressed in severity, including the onset of numbness approximately five to seven years later. 

During VA examination in May 2016, the Veteran reported that upper extremity symptoms began in 1969. The Veteran indicated that he reported these symptoms following an automobile accident, but was not diagnosed with any condition. The Veteran stated that symptoms progressed and eventually involved both feet. Following examination, the VA examiner opined that the Veteran's peripheral neuropathy is at least as likely as not related to exposure to herbicides and manifested within one year of his separation from service. As rationale, the VA examiner indicated that the Veteran reported symptoms of tingling and numbness in his upper extremities within one year of service separation and "there is no other known diagnosed etiology for his peripheral neuropathy [affecting] all [four] extremities." The VA examiner noted the Veteran's cervical radiculopathies, but indicated that the cervical radiculopathies "do not account for all of his symptoms."

The Veteran served in the Republic of Vietnam, and is therefore, presumed to have been exposed to herbicides, including Agent Orange. Regardless of whether or not the Veteran's peripheral neuropathy manifested to a compensable degree within one year of service separation, the VA examiner provided a favorable nexus opinion that directly links the Veteran's exposure to herbicides to his current disability. The opinion of the VA examiner was offered following an interview with, and physical examination of, the Veteran, and is competent medical evidence in support of the Veteran's claim. 
 
The weight of the evidence is at least in relative equipoise as to whether the Veteran has peripheral neuropathy in all four extremities as due to his presumed exposure to herbicides. The May 2016 VA examination report reflects that the Veteran reported pain, numbness, and tingling in all four extremities, which the VA examiner attributed to exposure to herbicides during service. The VA examiner further opined that the Veteran's symptoms likely manifested within one year following service. While there is no objective evidence that establishes the Veteran experienced a compensable manifestation of his peripheral neuropathy, the Veteran's reports of upper extremity symptoms beginning in 1969 have been consistent throughout the appeal period, and the VA examiner found these statements to be an accurate representation of the Veteran's medical history. 


Based on the above, the VA examiner's favorable medical opinion demonstrates that the Veteran's bilateral upper and lower extremity peripheral neuropathies are directly related to his exposure to herbicides during service. Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claim of service connection. For these reasons, the Board finds that the criteria for service connection for bilateral upper and lower extremity peripheral neuropathy have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral upper and lower extremity peripheral neuropathy is granted. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


